Citation Nr: 0030825
Decision Date: 11/28/00	Archive Date: 12/28/00

DOCKET NO. 97-30 353               DATE NOV 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to service connection for a left knee disorder
secondary to multiple service-connected disabilities.

REPRESENTATION 

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

James A. Pritchett, Associate Counsel

REMAND

The veteran served on active duty from October 1967 to May 1969.

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, President Clinton signed into
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law eliminates
the concept of a well-grounded claim, redefines the obligations of
the Department of Veterans Affairs (VA) with respect to the duty to
assist, and supercedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, subpart (a), 114 Stat. 2096, (2000). See also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a supplemental statement of the case issued on March 19, 1999,
the VA Rating Specialist stated, "The VA examiner who evaluated the
veteran in December 1997 reported that there was a relationship
between the veteran's left knee condition and his back condition.
However, there was no indication that there was a relationship
between the left knee condition and the veteran's service-connected
disabilities." On that same day, a rating action awarded the
veteran service connection for mechanical low back pain with
degenerative changes. Because of the award of service connection
for the back, the veteran's left knee should be evaluated to
specifically determine whether there is a causal or etiological
relationship between the service-connected disorders and the left
knee.

The veteran presented testimony at a VideoConference with the
undersigned in August 2000. He testified that he was to be seen by
the VA later that month, and

2 -

was also scheduled to be seen by Dr. Smith on the 28th of August.
These records, as well as any other outstanding medical records
should be obtained and associated with the claims folder.

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, ___ (2000) (to be
codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107). In
addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24,1992) (published at 57 Fed. Reg. 49,747 (1992)).
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and obtain the names and
addresses of all medical care providers who treated the veteran for
his left knee disability since May 2000. After securing the
necessary releases, the RO should obtain these records. Any records
received should be associated with the claims folder.

2. The veteran should be afforded a VA orthopedic examination to
determine whether there is any causal or etiological relationship
between the left knee condition and the service-connected
disabilities. All indicated tests and studies are to be performed.
The claims folder is to be made available to the examiner prior to
examination for review. The orthopedist is requested to render an
opinion indicating whether the left knee disorder is causally or
etiologically related to the

3 -

service-connected disorders. The orthopedist should consider
whether the service-connected disabilities cause an increase in,
but are not the proximate cause of, the nonservice connected left
knee disability. The veteran is hereby advised that failure to
report for a scheduled VA examination without good cause shown may
have adverse effects on his claim.

2. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to VBA Fast Letter 00-87 (November 17,
2000), as well as any pertinent formal or informal guidance that is
subsequently provided by the Department, including, among others
things, final regulations and General Counsel precedent opinions.
Any binding and pertinent court decisions that are subsequently
issued also should be considered. Thereafter, the RO is to
adjudicate the claim.

3. If the benefit sought on appeal remains denied, the appellant
and the appellant's representative, if any, should be provided with
a supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on

4 -

appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

RENEE M. PELLETIER 
Veterans Law Judge 
Board of Veterans' Appeals


Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -


